           Case 1:20-cv-06898-CM Document 4 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAI KANG,

                             Plaintiff,                             20-CV-6898 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
CITIBANK,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed in forma pauperis

(“IFP”) application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff indicates that he does not have any income or “cash,” but states

that he is living “from [his] own savings.” (ECF 1 at 2.) He further indicates that he has a

brokerage account, though he “does not know [the] value” of that account. (Id.) Plaintiff’s

application thus does not show that he is unable to pay the filing fees.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees, or complete and submit an amended IFP application. If Plaintiff submits the

amended IFP application, it should be labeled with docket number 20-CV-6898 (CM), and

address the deficiencies indicated above by providing facts to establish that he is unable to pay

the filing fees. If the Court grants the amended IFP application, Plaintiff will be permitted to

proceed without prepaying the filing fees. See 28 U.S.C. § 1915(a)(1).
            Case 1:20-cv-06898-CM Document 4 Filed 08/27/20 Page 2 of 2




         Plaintiff has consented to receive electronic service of Court documents. (ECF 3.) No

summons shall issue at this time. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 27, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
